Case: 20-20367     Document: 00516260152         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 30, 2022
                                  No. 20-20367
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnathan Carter; Melvin Ray,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CR-380


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Johnathan Carter and Melvin Ray appeal the 324-month, above-
   guidelines sentences imposed following their guilty plea convictions for
   aiding and abetting bank robbery and for aiding and abetting the brandishing




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20367         Document: 00516260152              Page: 2       Date Filed: 03/30/2022




                                          No. 20-20367


   of a firearm during and in relation to a crime of violence, in violation of 18
   U.S.C. §§ 2, 924(c)(1)(A)(ii), and 2113(a), (d). 1
           We review criminal sentences, including those based on variances, for
   reasonableness. Gall v. United States, 552 U.S. 38, 51 (2007). First, we
   determine whether the district court committed any “significant procedural
   error.” Id. If the district court’s decision is procedurally sound, we review
   “the substantive reasonableness of the sentence imposed under an abuse-of-
   discretion standard.” Id. We review the district court’s interpretation and
   application of the Sentencing Guidelines de novo and its findings of fact for
   clear error. United States v. Fernandez, 770 F.3d 340, 342 (5th Cir. 2014).
           Claims not raised in the district court are reviewed for plain error only.
   Puckett v. United States, 556 U.S. 129, 135 (2009). To prevail on plain error
   review, an appellant must show a clear or obvious error that affected his
   substantial rights. Id. If those factors are established, we will exercise our
   discretion to correct the forfeited error only if “the error seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings.” Id.
   (internal quotation marks and citation omitted).
           Both appellants raise preserved challenges to the district court’s
   application of a U.S.S.G. § 2B3.1(b)(4)(A) enhancement for abduction to
   facilitate commission of the bank robberies, arguing that the enhancement
   does not apply when, as here, forced movement has been only within or
   between rooms of a structure. They acknowledge, however, that they have
   raised the issue only to preserve it for further review, conceding correctly that
   this argument is foreclosed by this court’s precedent to which this panel is



           1
              There are a total of five counts arising from four separate robberies or attempted
   robberies. Count 2 applied only to Carter; the district court did not consider that robbery
   as to Ray.




                                                2
Case: 20-20367         Document: 00516260152               Page: 3      Date Filed: 03/30/2022




                                          No. 20-20367


   bound. See United States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010); Jacobs
   v. Nat’l Drug Intel. Ctr., 548 F.3d 375, 378 (5th Cir. 2008).
           Carter’s argument that his sentence is procedurally unreasonable
   because the district court failed to give adequate reasons for the upward
   variance, which he raises for the first time on appeal, does not establish
   reversible plain error. See United States v. Coto-Mendoza, 986 F.3d 583, 585-
   86 (5th Cir.), cert. denied, 142 S. Ct. 207 (2021). The record reflects that the
   district court provided a sufficient explanation for rejecting Carter’s
   arguments for a shorter sentence and that the court had a reasoned basis for
   its sentencing decision. See Rita v. United States, 551 U.S. 338, 356-57 (2007).
   In any event, Carter has not argued, much less shown, that the alleged error
   affected his substantial rights or affected the fairness, integrity, or public
   reputation of judicial proceedings. See Puckett, 556 U.S. at 135. 2
           Nor has Carter shown that his above-guidelines sentence is
   substantively unreasonable 3 because it is greater than necessary to achieve
   the sentencing goals of 18 U.S.C. § 3553(a). His argument that the district
   court’s failure to consider his mental health and childhood trauma
   constitutes a clear error of judgment in balancing the sentencing factors is
   belied by the record and without merit. See United States v. Gerezano-Rosales,
   692 F.3d 393, 400-01 (5th Cir. 2012).                     Under the totality of the
   circumstances, including the significant deference that is given to the district
   court’s consideration of the § 3553(a) factors and the district court’s reasons
   for its sentencing decision, Carter has not shown an abuse of discretion. See
   Gall, 552 U.S. at 51.



           2
              Even if the alleged error were preserved, we would still affirm given the fact that
   the district court gave an adequate reason and the record supports that determination.
           3
               This argument was preserved.




                                                 3
Case: 20-20367      Document: 00516260152           Page: 4    Date Filed: 03/30/2022




                                     No. 20-20367


          Finally, Ray makes a preserved argument that the district court
   committed reversible procedural error by enhancing his offense level under
   U.S.S.G. § 3C1.1 for obstruction of justice. We conclude that he fails to
   establish reversible error on this point.        Ray has not shown that the
   presentence report, which set forth that Ray sent threatening messages to a
   witness after she shared her knowledge of one of the robberies, lacked
   sufficient indicia of reliability. See United States v. Harris, 702 F.3d 226, 230
   (5th Cir. 2012); United States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007);
   § 3C1.1, comment. (n.4(A)); U.S.S.G. § 6A1.3, p.s. Further, in light of the
   record read as a whole, the district court could plausibly infer that Ray was
   the individual who sent the threatening messages. See Fernandez, 770 F.3d
   at 342-43.
          AFFIRMED.




                                          4